                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    BECKLEY DIVISION

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA, INC.,

                Plaintiff,

v.                                                    Civil Action No.: 5:18-cv-01076
                                                      Honorable Irene C. Berger

GREENBRIER HOTEL CORPORATION and
OLD WHITE CHARITIES, INC.,

                Defendants.


                          JOINT MOTION FOR TEMPORARY STAY


                Plaintiff, Travelers Property Casualty Company of America, Inc., and Defendants,

Greenbrier Hotel Corporation and Old White Charities, Inc., by their respective counsel, jointly

move the Court for a temporary six month stay of further proceedings herein, including the

deadlines set forth in the Scheduling Order previously entered by the Court on September 18,

2018. The parties have in good faith engaged in discussions and negotiations, and believe a

potential resolution of all claims asserted in this action may be possible without the need for

further litigation.

        Accordingly, in the interests of judicial economy and resolution without further

expenditure of resources, the parties hereby jointly request the Court to stay the proceedings

herein, and to establish August 20, 2019 as the deadline for the parties to file a report with the

Court as to the status of their discussions and negotiations.
      WHEREFORE, the parties hereby request that this Court GRANT the above motion for

good cause shown.



  /s/ Andrew L. Ellis
John F. Hussell, IV - WV Bar No. 6610
John D. (Jody) Wooton, Jr. – WV Bar No. 10571
Andrew L. Ellis – WV Bar No. 10618
WOOTON, DAVIS, HUSSELL & ELLIS, PLLC
P.O. Box 3971
Charleston, WV 25339
(304) 345-4611
Fax: (304) 345-4607
Counsel for Defendants

  /s/ Charlotte A Hoffman Norris
Charlotte A Hoffman Norris - WV Bar No. 5473
Robert H. Sweeny, Jr. – WV Bar No. 5831
Jenkins Fenstermaker, PLLC
P.O. Box 2688
Huntington, WV 25726
Counsel for Plaintiff




                                            2
